The following is the opinion' of Barnard, J., at Special Term:
Barnard, J.:
A bill of particulars would be a difficult matter to frame in an action such as this. A wife charges her husband’s uncle with alienating her husband’s affection and breaking up her home. There is no impropriety alleged other than a continued depreciation of the plaintiff as a wife. Such a complaint must be made out by proof presumably of many instances and probably on many occasions; here a little and there a little. The general allegation is made: You depreciated me to my husband and destroyed my happiness. Such a general charge can be easily met.
Motion denied, with ten dollars costs to abide event.